                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


LENORE CLARK
on behalf of herself and all
others similarly situated,

                Plaintiff,                                  Case No. 19-cv-141

        v.                                                  COLLECTIVE ACTION
                                                            PURSUANT TO 29 U.S.C. §216(b)
BRUNSWICK CORPORATION
26125 Riverwoods Blvd., Suite 500                           JURY TRIAL DEMANDED
Mettawa, Illinois 60045

                Defendant


                                         COMPLAINT


                                 PRELIMINARY STATEMENT

        1.      This is a legal action brought pursuant to the Family and Medical Leave Act of

1993, as amended (“FMLA”), and the Fair Labor Standards Act of 1938, as amended, (“FLSA”),

by Plaintiff, Lenore Clark, against Defendant, Brunswick Corporation.

        2.      Plaintiff brings her FMLA claims and causes of action against Defendant on

behalf of herself.

        3.      Plaintiff brings her FLSA claims and causes of action against Defendant on behalf

of herself and all other similarly situated current and former hourly paid, non-exempt Production

employees of Defendant for purposes of obtaining relief under the FLSA for unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or injunctive relief,

and/or any such other relief the Court may deem appropriate.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 1 of 18 Document 1
                                   JURISDICTION AND VENUE

       4.         This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FMLA, 29 U.S.C. § 2601 et seq., and the FLSA, 29 U.S.C.

§§ 201, et seq.

       5.         Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                              PARTIES

       6.         Plaintiff, Lenore Clark, is an adult female resident of the State of Wisconsin

residing at 2235 Wisconsin Street, Oshkosh, Wisconsin 54901.

       7.         Defendant is an Illinois-based company with a principal office address of 26125

Riverwoods Blvd., Suite 500, Mettawa, Illinois 60045.

       8.         Defendant’s registered agent for service in the State of Wisconsin is CT

Corporation System, 301 South Bedford Street, Suite 1, Madison, Wisconsin 53703.

       9.         Defendant designs, manufactures, and markets marine, fitness, billiards, and

recreational products.

       10.        During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated production facilities across the United States, including in the

State of Wisconsin.

                                            COVERAGE

       11.        For purposes of the FMLA, Plaintiff brings this action on behalf of herself.

       12.        During Plaintiff’s employment with Defendant, it was a covered employer for

FMLA purposes.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 2 of 18 Document 1
       13.     During Plaintiff’s employment with Defendant, she did not meet the criteria under

29 C.F.R. § 825.217(a), which defines “key employee” as used in the FMLA.

       14.     During Plaintiff’s employment with Defendant and at the time of her FMLA leave

requests, Defendant employed at least fifty (50) employees within seventy-five (75) miles of its

Fond du Lac, Wisconsin location.

       15.     During Plaintiff’s employment with Defendant and at the time of her FMLA leave

requests, Plaintiff had been employed by Defendant for twelve (12) months and had worked at

least 1,250 hours during the prior twelve (12) months.

       16.     During Plaintiff’s employment with Defendant, Plaintiff did not exceed the

amount of FMLA leave for any FMLA leave entitlement period.

       17.     For purposes of the FLSA, Defendant was an “employer” of “employees,”

Plaintiff and all others similarly-situated, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       18.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt Production employee at

Defendant’s Fond du Lac, Wisconsin location.

       19.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       20.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the vast majority of employees, including Plaintiff, who worked at Defendant’s

locations and/or production facilities across the United States were employed in hourly-paid,

non-exempt positions as part of Defendant’s production process and performed compensable

work at Defendant’s direction and/or with Defendant’s knowledge.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 3 of 18 Document 1
       21.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

alongside other hourly-paid, non-exempt Production employees in similar job positions at

Defendant’s Fond du Lac, Wisconsin location/production facility.

       22.     For purposes of the FLSA, Plaintiff brings this action on behalf of herself and all

other similarly-situated current and former hourly-paid, non-exempt Production employees who

were employed by Defendant at any of its Unites States locations/production facilities during the

three (3) years immediately preceding the filing of this Complaint (ECF No. 1) and who were

subject to the same unlawful policies, practices, customs, and/or schemes, including Defendant’s

failure to include all non-discretionary compensation in their regular rates of pay for overtime

purposes.

       23.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate all current and former hourly-paid, non-exempt

Production employees for all hours worked and work performed each workweek at an overtime

rate of pay, by failing to include all non-discretionary compensation, such as the “Prize / Award”

pay, “Wellness Credit” pay, “Non-Tobacco” pay, and/or other monetary bonuses and forms of

compensation, in Production employees’ regular rates of pay for overtime calculation purposes.

       24.     Defendant supervised Plaintiff’s day-to-day activities and the day-to-day activities

of all other hourly-paid, non-exempt Production employees.

       25.     Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid, non-exempt Production employees.

       26.     Defendant had the ability and authority to review Plaintiff’s work performance

and the work performance of all other hourly-paid, non-exempt Production employees.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 4 of 18 Document 1
       27.      Defendant established the work rules, policies, and procedures by which Plaintiff

and all other hourly-paid, non-exempt Production employees abided in the workplace.

       28.      Defendant controlled the terms and conditions of Plaintiff’s employment and the

employment of all other hourly-paid, non-exempt Production employees.

       29.      Defendant established Plaintiff’s work schedule and the work schedules of all

other hourly-paid, non-exempt Production employees.

       30.      Defendant provided Plaintiff and all other hourly-paid, non-exempt Production

employees with work assignments and hours of work.

       31.      Plaintiff’s hours of work and the hours of work of all other hourly-paid, non-

exempt Production employees were tracked and recorded by Defendant.

                                    FMLA ALLEGATIONS

       32.      On or about September 27, 2017, Defendant hired Plaintiff into an Assembly

position.

       33.      During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work in the position of Assembly Tech III / Line Lead at Defendant’s production facility in Fond

du Lac, Wisconsin.

       34.      During Plaintiff’s employment with Defendant, Plaintiff reported directly to

Jennifer DeMatteo, Production Supervisor.

       35.      Between approximately September 27, 2017 and September 26, 2017, Plaintiff

performed more than 1,250 hours of work at Defendant.

       36.      On or about September 27, 2018, Plaintiff became eligible for FMLA leave.




            Case 1:19-cv-00141-WCG Filed 01/25/19 Page 5 of 18 Document 1
       37.      In approximately early October 2018, Defendant received Plaintiff’s intermittent

FMLA leave request to care for her biological son, Bronson, for the time period from September

1, 2018 to April 1, 2019.

       38.      In approximately early October 2018, Plaintiff complied with Defendant’s normal

and customary policies and practices regarding requesting intermittent FMLA leave to care for

her biological son, Bronson.

       39.      In approximately September 2018 and October 2018, Plaintiff complied with

Defendant’s normal and customary policies and practices for reporting her absences and

tardiness from Defendant because she was caring for her biological son, Bronson.

       40.      At the time of Plaintiff’s intermittent FMLA leave request in approximately early

October 2018, Plaintiff’s biological son, Bronson, was over the age of eighteen (18) years old.

       41.      At the time of Plaintiff’s intermittent FMLA leave request in approximately early

October 2018, Plaintiff’s biological son, Bronson, had a history of alcohol and/or drug addiction,

which were chronic, physiological and mental health conditions that substantially and

significantly limited Bronson’s brain functioning, normal body functioning, his ability to care for

himself, and his ability to eat, sleep, communicate, bathe and groom, perform simple manual

tasks or physical activities, and work.

       42.      At the time of Plaintiff’s intermittent FMLA leave request in approximately early

October 2018, Plaintiff’s biological son, Bronson, was not currently engaging in the illegal use

of drugs.

       43.      At the time of Plaintiff’s intermittent FMLA leave request in approximately early

October 2018, Plaintiff’s biological son, Bronson, was incapable of self-care (such as eating,

cooking, bathing, grooming, cleaning, transportation, and perform simple manual tasks or




            Case 1:19-cv-00141-WCG Filed 01/25/19 Page 6 of 18 Document 1
physical activities) because he was suffering from the significant and negative effects of his

alcohol and/or drug addiction.

       44.     At the time of Plaintiff’s intermittent FMLA leave request in approximately early

October 2018, Plaintiff’s biological son, Bronson, was participating in alcohol and/or drug

treatment and rehabilitation programs and was taking prescription medication.

       45.     In approximately early October 2018, Defendant provided Plaintiff with a

document titled, “Certification of Health Care Provider for Family Member’s Serious Health

Condition (Family and Medical Leave Act),” to be completed by Plaintiff and Plaintiff’s

biological son’s, Bronson’s, health care provider and returned to Defendant by October 23, 2018.

       46.     Plaintiff received the document titled, “Certification of Health Care Provider for

Family Member’s Serious Health Condition (Family and Medical Leave Act),” from Defendant,

completed “Section II” of the document, signed “Section II” of the document, and dated it

October 11, 2018.

       47.     Plaintiff’s biological son’s, Bronson’s, health care provider received the

document titled, “Certification of Health Care Provider for Family Member’s Serious Health

Condition (Family and Medical Leave Act),” from Plaintiff, completed “Section III” of the

document, signed “Section III” of the document, and dated it October 12, 2018.

       48.     On or about October 15, 2018, Defendant received the completed “Certification

of Health Care Provider for Family Member’s Serious Health Condition (Family and Medical

Leave Act)” document on behalf of Plaintiff relating to Plaintiff’s intermittent FMLA leave

request to care for her biological son, Bronson, who had a serious health condition.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 7 of 18 Document 1
       49.     The completed “Certification of Health Care Provider for Family Member’s

Serious Health Condition (Family and Medical Leave Act)” document, dated October 12, 2018,

that Defendant received on or about October 15, 2018 on behalf of Plaintiff relating to Plaintiff’s

intermittent FMLA leave request to care for her biological son, Bronson, stated: (1) that the

probable duration of Bronson’s condition was “lifetime with possible exacerbations”; (2) that

Bronson has been treated for his condition “since 4/12/2016”; (3) that Bronson would need to

have treatment visits at least twice per year due to his condition; (4) that medication, other than

over-the-counter medication, was prescribed to Bronson because of his condition; (5) that

Bronson had been referred to other health care provider(s) for evaluation and/or treatment

because of his condition; (6) “Patient who employee is caring for needs help with transportation

and emotional support for his chronic condition”; (7) that Bronson’s estimated treatment

schedule was one (1) to two (2) scheduled appointments “per week for 4-6 months”; (8) that

Bronson’s estimated care schedule was for “8 hour(s) per day; 1-2 days per week from: 9/1/18 to

4/1/19”; (9) Bronson’s estimated frequency of flare-ups and duration of related incapacity was,

respectively, “1 time per week” and “1-2 days per episode”; and (10) that Bronson “need[ed]

care during these flare-ups” by Plaintiff, such as “monitor[ing] patient for relapse, help

transport[ing] [him] to follow up [appointments],” and “compliance.”

       50.     On or about October 15, 2018, Defendant also received a completed “Family and

Medical Leave Act – Adult Child Certification of Disability” document, dated October 15, 2018,

on behalf of Plaintiff relating to Plaintiff’s intermittent FMLA leave request to care for her

biological son, Bronson.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 8 of 18 Document 1
       51.     The completed “Family and Medical Leave Act – Adult Child Certification of

Disability” document, dated October 15, 2018, that Defendant received on or about October 15,

2018 on behalf of Plaintiff relating to Plaintiff’s intermittent FMLA leave request to care for her

biological son, Bronson, stated: (1) that Bronson had “a mental or physical disability” as defined

in the document; (2) that Bronson “need[ed] … transportation along with emotional support due

to chronic condition”; (3) that Bronson was “incapable of self-care due to [his] disability”; and

(4) that Bronson “require[d] active assistance or supervision” with “driving, self-care [and]

assistance going to appointments.”

       52.     On or about October 16, 2018, Defendant denied Plaintiff’s intermittent FMLA

leave request to care for her biological son, Bronson.

       53.     On or about October 16, 2018, Defendant denied Plaintiff’s intermittent FMLA

leave request to care for her biological son, Bronson, because Bronson was “Not An Eligible

Family Member.”

       54.     On or about October 16, 2018 or October 17, 2018, Defendant’s Human

Resources Department informed Plaintiff that Defendant denied her intermittent FMLA leave

request to care for her biological son, Bronson, because, “Your son is 21 years old and per the

law you have to be his legal guardian in order for him to be covered under your FMLA,” or

words to that effect.

       55.     On or about October 18, 2018, Defendant terminated Plaintiff’s employment due

to Plaintiff’s accumulation of attendance points for alleged absences and tardiness in September

2018 and October 2018 that would have and should have been FMLA-leave covered pursuant to

Plaintiff’s intermittent FMLA leave request to care for her biological son, Bronson.




         Case 1:19-cv-00141-WCG Filed 01/25/19 Page 9 of 18 Document 1
             FLSA ALLEGATIONS: NON-DISCRETIONARY COMPENSATION

       56.     During the entirety of Plaintiff’s employment with Defendant, Plaintiff was an

hourly-paid, non-exempt employee for purposes of the FLSA.

       57.     The vast majority of Defendant’s employees during the three (3) year period

immediately preceding the filing of this Complaint (ECF No. 1) were hourly-paid, non-exempt

Production employees.

       58.     During Plaintiff’s employment with Defendant, Plaintiff regularly and

consistently worked in excess of forty (40) hours per workweek.

       59.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), hourly-paid, non-exempt Production employees regularly and consistently worked

in excess of forty (40) hours per workweek.

       60.     For purposes of the FLSA, and during Plaintiff’s employment with Defendant,

Defendant’s workweek was Monday through Sunday.

       61.     For purposes of the FLSA, and during Plaintiff’s employment with Defendant,

Defendant compensated Plaintiff and all other hourly-paid, non-exempt Production employees

on a weekly basis.

       62.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

Production employees with, in addition to their hourly or regular rates of pay, other non-

discretionary forms of compensation, such as performance bonuses, commissions, incentives,

and/or other monetary rewards.




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 10 of 18 Document 1
       63.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the non-discretionary forms of compensation identified in the

aforementioned paragraph that Defendant compensated Plaintiff and all other hourly-paid, non-

exempt Production employees with, in addition to their hourly or regular rates of pay, were

generally in the form of “Prize / Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay,

and/or any other monetary bonuses and non-discretionary forms of compensation.

       64.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the non-discretionary forms of compensation identified in the

aforementioned paragraph that Defendant compensated Plaintiff and all other hourly-paid, non-

exempt Production employees with (in addition to their hourly or regular rates of pay) were

remunerated to said employees on approximately a weekly basis.

       65.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the “Prize / Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay,

and/or any other monetary bonuses and forms of compensation with which Defendant

compensated Plaintiff and all other hourly-paid, non-exempt Production employees (in addition

to their hourly or regular rates of pay) were non-discretionary in nature: they were made pursuant

to a known plan or (performance or productivity) formula and/or were announced and known to

Plaintiff and all other current and former hourly-paid, non-exempt Production employees to

encourage and/or reward their steady, rapid, productive, safe, consistent, regular, predictable,

and/or efficient work performance and/or attendance.




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 11 of 18 Document 1
       66.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the “Prize / Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay,

and/or other monetary bonuses and forms of compensation with which Defendant compensated

Plaintiff and all other hourly-paid, non-exempt Production employees (in addition to their hourly

or regular rates of pay) were known, announced, and/or promised in advance to said employees

if they reached or achieved certain points, goals, benchmarks, and/or criterion.

       67.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the “Prize / Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay,

and/or other monetary bonuses and forms of compensation with which Defendant compensated

Plaintiff and all other hourly-paid, non-exempt Production employees (in addition to their hourly

or regular rates of pay) were paid pursuant to a prior contract and/or agreement.

       68.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant failed to include the aforementioned non-discretionary

compensation in Plaintiff’s and all other hourly-paid, non-exempt Production employees’ regular

rates of pay for overtime calculation purposes.

       69.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to

compensate Plaintiff and all other hourly-paid, non-exempt Production employees for all hours

actually worked each workweek at the correct or proper overtime rate of pay.

       70.     Defendant was or should have been aware that its policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt Production

employees for all hours actually worked each work day and each workweek, including at an

overtime rate of pay.




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 12 of 18 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       71.      Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                FLSA Collective: All hourly-paid, non-exempt Production
                employees employed by Defendant within the three (3) year period
                immediately preceding the filing of this Complaint (ECF No. 1)
                and who received “Prize / Award” pay, “Wellness Credit” pay,
                “Non-Tobacco” pay, and/or any other monetary bonuses and non-
                discretionary forms of compensation that were not included in the
                regular rate of pay for overtime calculation purposes.

       72.      Defendant, as a matter of policy and practice, did not include all non-discretionary

forms of compensation in the FLSA Collective’s regular rates of pay for overtime calculation

purposes. These practices resulted in Plaintiff and the FLSA Collective being denied overtime

compensation by Defendant at the rate of one and one-half times their regular hourly rate of pay

for hours worked in excess of forty (40) in a workweek.

       73.      The Second Claim for Relief is brought under and maintained as opt-in Collective

Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collectives.

       74.      The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       75.      Plaintiff and the FLSA Collective are similarly situated, have had substantially

similar job requirements and pay provisions, and are and have been subject to Defendant’s

decisions, policies, plans and programs, practices, procedures, protocols, routines, and rules

willfully failing and refusing to compensate them for each hour worked including overtime

compensation. The claims of Plaintiff stated herein are the same as those of the FLSA

Collectives.



           Case 1:19-cv-00141-WCG Filed 01/25/19 Page 13 of 18 Document 1
       76.     Plaintiff and the FLSA Collectives seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all hours worked, including overtime compensation, and to include all

non-discretionary forms of compensation, including but not limited to “Prize / Award” pay,

“Wellness Credit” pay, “Non-Tobacco” pay, and/or any other monetary bonuses, in said

employees’ regular rates of pay for overtime calculation purposes.

       77.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.

       78.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collectives.

                                FIRST CLAIM FOR RELIEF
                            Violations of the FMLA – Interference
                                (Plaintiff on behalf of herself)

       79.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       80.     Defendant intentionally interfered with Plaintiff’s rights and terminated her

employment for exercising her rights under the Family and Medical Leave Act of 1993, as

amended, 29 U.S.C. § 2601 et seq.

       81.     As a result of Defendant’s intentional violation of the FMLA, Plaintiff has suffered

damages in the form of loss of wages and other employment benefits and insurance.




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 14 of 18 Document 1
                                SECOND CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of herself and the FLSA Collective)

       82.     Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       83.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       84.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       85.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       86.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       87.     Defendant violated the FLSA by failing to include all non-discretionary

compensation, such as “Prize / Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay, and/or

any other monetary bonuses and non-discretionary forms of compensation, in the FLSA

Collective’s regular rates of pay for overtime calculation purposes.

       88.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty

(40) hours each workweek.

       89.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 15 of 18 Document 1
       90.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       91.     Defendant’s failure to include all non-discretionary compensation, such as “Prize

/ Award” pay, “Wellness Credit” pay, “Non-Tobacco” pay, and/or any other monetary bonuses

and non-discretionary forms of compensation, in the FLSA Collective’s regular rates of pay for

overtime calculation purposes was willfully perpetrated. Defendant has not acted in good faith

nor with reasonable grounds to believe its actions and omissions were not a violation of the

FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an award

of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant did not act willfully in failing to pay overtime premium pay

wages, Plaintiff and the FLSA Collective are entitled to an award of pre-judgment interest at the

applicable legal rate.

       92.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       93.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 16 of 18 Document 1
       94.      Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

             a) Order Defendant to make Plaintiff whole by providing appropriate back pay, front
                pay and/or reinstatement, liquidated damages, pre-judgment and post-judgment
                interest, and reimbursement for other benefits and expenses in an amount to be
                shown at trial as a result of its violations of the FMLA;

             b) At the earliest possible time, issue an Order allowing Notice, or issue such Court
                supervised Notice, to all similarly-situated current and former Production
                employees employed by Defendant informing them of this action and their rights
                to participate in this FLSA collective action. Such Notice shall inform all
                similarly-situated current and qualified former employees of the pendency of this
                FLSA collective action, the nature of this FLSA collective action, and of their
                right to “opt in” to this FLSA collective action. Additionally, such notice will
                include a statement informing the similarly-situated current and qualified former
                employees that it is illegal for Defendant to take any actions in retaliation of their
                consent to join this FLSA collective action;

             c) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
                2202, declaring Defendant’s actions as described in the Complaint as unlawful
                and in violation of the FLSA and applicable regulations and as willful as defined
                in the FLSA;

             d) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
                similarly-situated Production employees of Defendant damages in the form of
                reimbursement for unpaid overtime wages provided by the FLSA;

             e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
                similarly-situated Production employees liquidated damages pursuant to the
                FLSA in an amount equal to, and in addition to the amount of overtime wages
                owed to them;

             f) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
                situated Production employees for the costs and attorneys’ fees expended in the
                course of litigating this action, pre-judgment and post-judgment interest; and

             g) Provide Plaintiff and all other similarly-situated Production employees with such
                other and further relief, as the Court deems just and equitable.

                PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES




        Case 1:19-cv-00141-WCG Filed 01/25/19 Page 17 of 18 Document 1
             Dated this 25th day of January, 2019.

                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff


                                                     s/ Scott S. Luzi                    .




                                                     James A. Walcheske, State Bar No. 1065635
                                                     Scott S. Luzi, State Bar No. 1067405
                                                     David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




       Case 1:19-cv-00141-WCG Filed 01/25/19 Page 18 of 18 Document 1
